Exhibit 10.2

SEMTECH CORPORATION

2009 LONG-TERM EQUITY INDUCEMENT PLAN

 

1. PURPOSE OF PLAN

The purpose of this 2009 Long-Term Equity Inducement Plan (“Plan”) of Semtech
Corporation, a Delaware corporation (the “Corporation”), is to advance the
interests of the Corporation and its stockholders by inducing certain
individuals (“Eligible Persons”) to join and remain in service of the
Corporation by granting restricted stock unit awards (the “Awards”) to such
Eligible Persons under the terms set forth herein.

 

2. INTENTION OF PLAN

It is intended that the Awards under this Plan will not require shareholder
approval pursuant to Rule 5635(C)(4) of the NASDAQ Marketplace Rules. Any Awards
granted under this plan that do not so qualify shall be void and the Corporation
shall have no obligation with respect to any such Award.

 

3. ELIGIBILITY

The Administrator (as such term is defined in Section 4.1) may grant Awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An Eligible Person is any person who is an officer (whether or
not a director), consultant, or employee of the Corporation or one of its
Subsidiaries; provided, however, that a person who is otherwise an Eligible
Person may participate in this Plan only if such participation would not
adversely affect either the Corporation’s eligibility to use Form S-8 to
register under the Securities Act of 1933, as amended (the “Securities Act”) the
offering and sale of shares issuable under this Plan by the Corporation or the
Corporation’s compliance with any other applicable laws. An Eligible Person who
has been granted an Award is a “Participant.” As used herein, “Subsidiary” means
any corporation or other entity a majority of whose outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Corporation;
and “Board” means the Board of Directors of the Corporation.

 

4. PLAN ADMINISTRATION

 

  4.1 The Administrator. This Plan shall be administered by and all Awards under
this Plan shall be authorized by the Administrator. The “Administrator” means
the Board, the Compensation Committee of the Board or one or more committees
appointed by the Board or another committee (within its delegated authority) to
administer all or certain aspects of this Plan. Any such committee shall be
comprised solely of one or more directors or such number of directors as may be
required under applicable law. A committee may delegate some or all of its
authority to another committee so constituted. The Board may delegate different
levels of authority to different committees with administrative and grant
authority under this Plan. Unless otherwise provided in the Bylaws of the
Corporation or the applicable charter of any Administrator: (a) a majority of
the members of the acting Administrator shall constitute a quorum, and (b) the
vote of a majority of the members present assuming the presence of a quorum or
the unanimous written consent of the members of the Administrator shall
constitute action by the acting Administrator.

 

  4.2 Powers of the Administrator. Subject to the express provisions of this
Plan, the Administrator is authorized and empowered to do all things necessary
or desirable in connection with the authorization of Awards and the
administration of this Plan (in the case of a committee, within the authority
delegated to that committee), including, without limitation, the authority to:

 

  (a) determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Persons who will receive an Award under this
Plan;

 

1 of 11



--------------------------------------------------------------------------------

  (b) grant Awards to Eligible Persons, determine the price at which securities
will be offered or awarded and the number of securities to be offered or awarded
to any of such persons, determine the other specific terms and conditions of
such Awards consistent with the express limits of this Plan, establish the
installments (if any) in which such Awards shall become exercisable or shall
vest (which may include, without limitation, performance and/or time-based
schedules), or determine that no delayed exercisability or vesting is required,
establish any applicable performance targets, and establish the events of
termination or reversion of such Awards;

 

  (c) approve the forms of Award agreements (which need not be identical either
as to type of Award or among Participants);

 

  (d) construe and interpret this Plan and any agreements defining the rights
and obligations of the Corporation, its Subsidiaries, and Participants under
this Plan, further define the terms used in this Plan, and prescribe, amend and
rescind rules and regulations relating to the administration of this Plan or the
Awards granted under this Plan;

 

  (e) cancel, modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding Awards,
subject to any required consent under Section 9.6.5;

 

  (f) accelerate or extend the vesting or exercisability or extend the term of
any or all such outstanding Awards in such circumstances as the Administrator
may deem appropriate (including, without limitation, in connection with a
termination of employment or services or other events of a personal nature)
subject to any required consent under Section 9.6.5;

 

  (g) amend Awards within the maximum parameters of this Plan, subject to any
consent required under Section 9.6;

 

  (h) determine the date of grant of an Award, which may be a designated date
after but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an Award shall be the date
upon which the Administrator took the action granting an Award);

 

  (i) determine whether, and the extent to which, adjustments are required
pursuant to Section 8;

 

  (j) authorize the termination, conversion, substitution or succession of
Awards upon the occurrence of an event of the type described in Section 8;
acquire or settle (subject to Sections 8 and 9.6) rights under Awards in cash,
stock of equivalent value, or other consideration; and

 

  (k) determine the fair market value of the Common Stock or Awards under this
Plan from time to time and/or the manner in which such value will be determined;

 

  4.3 Binding Determinations. Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any Award made under this Plan), and all
such persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefore to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.

 

2 of 11



--------------------------------------------------------------------------------

  4.4 Reliance on Experts. In making any determination or in taking or not
taking any action under this Plan, the Administrator may obtain and may rely
upon the advice of experts, including employees and professional advisors to the
Corporation. No director, officer or agent of the Corporation or any of its
Subsidiaries shall be liable for any such action or determination taken or made
or omitted in good faith.

 

  4.5 Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.

 

5. SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

 

  5.1 Shares Available. For purposes of this Plan, “Common Stock” shall mean the
common stock of the Corporation and such other securities or property as may
become the subject of Awards under this Plan, or may become subject to such
Awards, pursuant to an adjustment made under Section 8.1. The Corporation may
deliver Common Stock held that are shares of the Corporation’s authorized but
unissued Common Stock or any shares of its Common Stock held as treasury shares.

 

  5.2 Share Limits. The maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted to Eligible Persons under this Plan (the
“Share Limit”) is 796,661. The foregoing numerical limit is subject to
adjustment as contemplated by Section 5.3, Section 8.1 and Section 9.10.

 

  5.3 Awards Settled in Cash, Reissue of Awards and Shares. To the extent that
an Award granted under this Plan is settled in cash or a form other than shares
of Common Stock, the shares that would have been delivered had there been no
such cash or other settlement shall not be counted against the shares available
for issuance under this Plan. In the event that shares of Common Stock are
delivered in respect of a dividend equivalent right granted under this Plan,
only the actual number of shares delivered with respect to the Award shall be
counted against the share limits of this Plan.

 

  5.4 Reservation of Shares; No Fractional Shares; Minimum Issue. The
Corporation shall at all times reserve a number of shares of Common Stock
sufficient to cover the Corporation’s obligations and contingent obligations to
deliver shares with respect to Awards then outstanding under this Plan
(exclusive of any dividend equivalent obligations to the extent the Corporation
has the right to settle such rights in cash). No fractional shares shall be
delivered under this Plan. The Administrator may pay cash in lieu of any
fractional shares in settlements of Awards under this Plan.

 

6. AWARDS

 

  6.1 Form of Awards. The only type of Awards that may be granted under this
Plan are restricted stock units, or a similar right to purchase or acquire
shares, whether at a fixed or variable price or ratio related to the Common
Stock, upon the passage of time, the occurrence of one or more events, or the
satisfaction of performance criteria or other conditions, or any combination
thereof.

 

  6.2

Award Agreements. Each Award shall be evidenced by either (1) a written Award
agreement in a form approved by the Administrator and executed by the
Corporation by an officer duly authorized to act on its behalf, or (2) an
electronic notice of Award grant in a form approved by the Administrator and
recorded by the Corporation (or its designee) in an electronic recordkeeping
system used for the purpose of tracking Award grants under this Plan generally
(in each case, an

 

3 of 11



--------------------------------------------------------------------------------

 

“Award agreement”), as the Administrator may provide and, in each case and if
required by the Administrator, executed or otherwise electronically accepted by
the recipient of the Award in such form and manner as the Administrator may
require. The Administrator may authorize any officer of the Corporation (other
than the particular Award recipient) to execute any or all Award agreements on
behalf of the Corporation. The Award agreement shall set forth the material
terms and conditions of the Award as established by the Administrator consistent
with the express limitations of this Plan.

 

  6.3 Deferrals and Settlements. Payment of Awards may be in the form of cash,
Common Stock, or any combination thereof as the Administrator shall determine,
and with such restrictions as it may impose. The Administrator may also require
or permit Participants to elect to defer the issuance of shares or the
settlement of Awards in cash under such rules and procedures as it may establish
under this Plan. The Administrator may also provide that deferred settlements
include the payment or crediting of interest or other earnings on the deferral
amounts, or the payment or crediting of dividend equivalents where the deferred
amounts are denominated in shares.

 

  6.4 Consideration for Common Stock or Awards. The purchase price for any Award
granted under this Plan or the Common Stock to be delivered pursuant to an
Award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

 

  •  

services rendered by the recipient of such Award;

 

  •  

cash, check payable to the order of the Corporation, or electronic funds
transfer;

 

  •  

notice and third party payment in such manner as may be authorized by the
Administrator;

 

  •  

the delivery of previously owned shares of Common Stock;

 

  •  

by a reduction in the number of shares otherwise deliverable pursuant to the
Award; or

 

  •  

subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of Awards.

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. The Corporation will not
be obligated to deliver any shares unless and until it receives full payment of
the exercise or purchase price therefor and any related withholding obligations
under Section 9.5 and any other conditions to exercise or purchase have been
satisfied. Unless otherwise expressly provided in the applicable Award
agreement, the Administrator may at any time eliminate or limit a Participant’s
ability to pay the purchase or exercise price of any Award or shares by any
method other than cash payment to the Corporation.

 

  6.5

Definition of Fair Market Value. For purposes of this Plan, “fair market value”
shall mean, unless otherwise determined or provided by the Administrator in the
circumstances, the last price (in regular trading) for a share of Common Stock
as furnished by the National Association of Securities Dealers, Inc. (the
“NASD”) through the NASDAQ Global Select Market (the “Global Market”) for the
date in question or, if no sales of Common Stock were reported by the NASD on
the Global Market on that date, the last price (in regular trading) for a share
of Common Stock as furnished by the NASD through the Global Market for the next
succeeding day on which sales of Common Stock were reported by the NASD. If the
Common Stock is no longer listed or is no longer actively traded on the Global
Market as of the applicable date, the fair market value of the

 

4 of 11



--------------------------------------------------------------------------------

 

Common Stock shall be the value as reasonably determined by the Administrator
for purposes of the Award in the circumstances.

 

  6.6 Transfer Restrictions.

 

  6.6.1 Limitations on Exercise and Transfer. Unless otherwise expressly
provided in (or pursuant to) this Section 6.6 or required by applicable law:
(a) all Awards are non-transferable and shall not be subject in any manner to
sale, transfer, anticipation, alienation, assignment, pledge, encumbrance or
charge; (b) Awards shall be exercised only by the Participant; and (c) amounts
payable or shares issuable pursuant to any Award shall be delivered only to (or
for the account of) the Participant.

 

  6.6.2 Exceptions. The Administrator may permit Awards to be exercised by and
paid to, or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing. Any permitted
transfer shall be subject to compliance with applicable federal and state
securities laws and shall not be for value (other than nominal consideration,
settlement of marital property rights, or for interests in an entity in which
more than 50% of the voting interests are held by the Eligible Person or by the
Eligible Person’s family members).

 

  6.6.3 Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 6.6.1 shall not apply to:

 

  (a) transfers to the Corporation (for example, in connection with the
expiration or termination of the Award),

 

  (b) the designation of a beneficiary to receive benefits in the event of the
Participant’s death or, if the Participant has died, transfers to or exercise by
the Participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,

 

  (c) transfers to a family member (or former family member) pursuant to a
qualified domestic relations order if approved or ratified by the Administrator,

 

  (d) if the Participant has suffered a disability, permitted transfers or
exercises on behalf of the Participant by his or her legal representative, or

 

  (e) the authorization by the Administrator of “cashless exercise” procedures
with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of Awards consistent with applicable laws and the
express authorization of the Administrator.

 

  6.7 International Awards. One or more Awards may be granted to Eligible
Persons who provide services to the Corporation or one of its Subsidiaries
outside of the United States. Any Awards granted to such persons may be granted
pursuant to the terms and conditions of any applicable sub-plans, if any,
appended to this Plan and approved by the Administrator. The Administrator may
adopt a different methodology for determining fair market value with respect to
one or more Awards if a different methodology is necessary or advisable to
secure any intended favorable tax, legal or other treatment for the particular
Award(s) (for example, and without limitation, the Administrator may provide
that fair market value for purposes of one or more Awards will be based on an
average of closing prices (or the average of high and low daily trading prices)
for a specified period preceding the relevant date).

 

5 of 11



--------------------------------------------------------------------------------

7. EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS

 

  7.1 General. The Administrator shall establish the effect of a termination of
employment or service on the rights and benefits under each Award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of Award. If the Participant is not an employee of the
Corporation or one of its Subsidiaries and provides other services to the
Corporation or one of its Subsidiaries, the Administrator shall be the sole
judge for purposes of this Plan (unless a contract or the Award otherwise
provides) of whether the Participant continues to render services to the
Corporation or one of its Subsidiaries and the date, if any, upon which such
services shall be deemed to have terminated.

 

  7.2 Events Not Deemed Terminations of Service. Unless the express policy of
the Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, the employment relationship shall not be considered terminated in the
case of (a) sick leave, (b) military leave, or (c) any other leave of absence
authorized by the Corporation or one of its Subsidiaries, or the Administrator;
provided that, unless reemployment upon the expiration of such leave is
guaranteed by contract or law or the Administrator otherwise provides, such
leave is for a period of not more than three months. In the case of any employee
of the Corporation or one of its Subsidiaries on an approved leave of absence,
continued vesting of the Award while on leave from the employ of the Corporation
or one of its Subsidiaries may be suspended until the employee returns to
service, unless the Administrator otherwise provides or applicable law otherwise
requires. In no event shall an Award be exercised after the expiration of the
term set forth in the applicable Award agreement.

 

  7.3 Effect of Change of Subsidiary Status. For purposes of this Plan and any
Award, if an entity ceases to be a Subsidiary of the Corporation a termination
of employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of the Corporation or another Subsidiary that
continues as such after giving effect to the transaction or other event giving
rise to the change in status.

 

8. ADJUSTMENTS; ACCELERATION

 

  8.1 Adjustments. Subject to Section 8.2, upon (or, as may be necessary to
effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust (1) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
Awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any outstanding
Awards, (3) the grant, purchase, or exercise price of any outstanding Awards,
and/or (4) the securities, cash or other property deliverable upon exercise or
payment of any outstanding Awards, in each case to the extent necessary to
preserve (but not increase) the level of incentives intended by this Plan and
the then-outstanding Awards.

Unless otherwise expressly provided in the applicable Award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Administrator shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based Awards to the
extent necessary to preserve (but not increase) the level of incentives intended
by this Plan and the then-outstanding performance-based Awards.

 

6 of 11



--------------------------------------------------------------------------------

It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstance
Section 409A of the Code) and accounting (so as to not trigger any charge to
earnings with respect to such adjustment) requirements. Without limiting the
generality of Section 4.3, any good faith determination by the Administrator as
to whether an adjustment is required in the circumstances pursuant to this
Section 8.1, and the extent and nature of any such adjustment, shall be
conclusive and binding on all persons.

 

  8.2 Corporate Transactions—Assumption and Termination of Awards. Upon the
occurrence of any of the following: any merger, combination, consolidation, or
other reorganization; any exchange of Common Stock or other securities of the
Corporation; a sale of all or substantially all the business, stock or assets of
the Corporation; a dissolution of the Corporation; or any other event in which
the Corporation does not survive (or does not survive as a public company in
respect of its Common Stock); then the Administrator may make provision for a
cash payment in settlement of, or for the assumption, substitution or exchange
of any or all outstanding share-based Awards or the cash, securities or property
deliverable to the holder of any or all outstanding share-based Awards, based
upon, to the extent relevant under the circumstances, the distribution or
consideration payable to holders of the Common Stock upon or in respect of such
event. Upon the occurrence of any event described in the preceding sentence,
then, unless the Administrator has made a provision for the substitution,
assumption, exchange or other continuation or settlement of the Award:
(1) subject to Section 8.4 and unless otherwise provided in the applicable Award
agreement, each then-outstanding restricted stock unit then outstanding shall
fully vest and (2) each Award shall terminate upon the related event in
accordance with their terms before the termination of such Awards (except that
in no case shall more than ten days’ notice of the impending termination be
required and any acceleration of vesting and any exercise of any portion of an
Award that is so accelerated may be made contingent upon the actual occurrence
of the event).

Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
applicable Award agreement, the Administrator may, in its discretion, provide
for the accelerated vesting of any Award or Awards as and to the extent
determined by the Administrator in the circumstances.

The Administrator may adopt such valuation methodologies for outstanding Awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of restricted stock units or other similar awards that have a base price or
similar feature, without limitation on other methodologies, may base such
settlement solely upon the excess if any of the per share amount payable upon or
in respect of such event over the exercise or base price of the Award.

In any of the events referred to in this Section 8.2, the Administrator may take
such action contemplated by this Section 8.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the Participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration to occur
immediately prior to the applicable event and/or reinstate the original terms of
the Award if an event giving rise to an acceleration does not occur.

Without limiting the generality of Section 4.3, any good faith determination by
the Administrator pursuant to its authority under this Section 8.2 shall be
conclusive and binding on all persons.

 

  8.3 Other Acceleration Rules. The Administrator may override the provisions of
Section 8.2 and/or 8.4 by express provision in the Award agreement and may
accord any Eligible Person a right to refuse any acceleration, whether pursuant
to the Award agreement or otherwise, in such circumstances as the Administrator
may approve.

 

7 of 11



--------------------------------------------------------------------------------

  8.4 Golden Parachute Limitation. Notwithstanding anything else contained in
this Section 8 to the contrary, in no event shall any Award or payment be
accelerated under this Plan to an extent or in a manner so that such Award or
payment, together with any other compensation and benefits provided to, or for
the benefit of, the Participant under any other plan or agreement of the
Corporation or any of its Subsidiaries, would not be fully deductible by the
Corporation or one of its Subsidiaries for federal income tax purposes because
of Section 280G of the Code and any similar state, local or federal law
(collectively, “Section 280G”). If a Participant would be entitled to benefits
or payments hereunder and under any other plan or program that would constitute
“parachute payments” as defined in Section 280G of the Code, then such parachute
payments will be reduced or modified so that the Corporation or one of its
Subsidiaries is not denied federal income tax deductions for any “parachute
payments” because of Section 280G of the Code in the following order (unless
cutting the parachute payments back in such order would result in the imposition
on the Participant of an additional tax under Section 409A of the Code (or
similar state or local law) and cutting the parachute payments back in another
order would not, in which case benefits shall instead be cut back in such other
order): First all parachute payments that do not constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (in the
order designated by the Participant). Second, all parachute payments that
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code that were granted to the Participant in the 12-month
period of time preceding the applicable Section 280G event, in the order such
benefits were granted to the Participant. Third, all remaining parachute
payments shall be reduced pro-rata. Notwithstanding the foregoing, if a
Participant is a party to an employment or other agreement with the Corporation
or one of its Subsidiaries, or is a Participant in a severance program sponsored
by the Corporation or one of its Subsidiaries, that contains express provisions
regarding Section 280G and/or Section 4999 of the Code (or any similar successor
provision), or the applicable Award agreement includes such provisions, the
Section 280G and/or Section 4999 provisions of such employment or other
agreement or plan, as applicable, shall control as to the Awards held by that
Participant (for example, and without limitation, a Participant may be a party
to an employment agreement with the Corporation or one of its Subsidiaries that
provides for a “gross-up” as opposed to a “cut-back” in the event that the
Section 280G thresholds are reached or exceeded in connection with a change in
control and, in such event, the Section 280G and/or Section 4999 provisions of
such employment agreement shall control as to any Awards held by that
Participant).

 

9. OTHER PROVISIONS

 

  9.1 Compliance with Laws. This Plan, the granting and vesting of Awards under
this Plan, the offer, issuance and delivery of shares of Common Stock, and/or
the payment of money under this Plan or under Awards are subject to compliance
with all applicable federal and state laws, rules and regulations (including but
not limited to state and federal securities law and federal margin requirements)
and to such approvals by any listing, regulatory or governmental authority as
may, in the opinion of counsel for the Corporation, be necessary or advisable in
connection therewith. The person acquiring any securities under this Plan will,
if requested by the Corporation or one of its Subsidiaries, provide such
assurances and representations to the Corporation or one of its Subsidiaries as
the Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.

 

  9.2 No Rights to Award. No person shall have any claim or rights to be granted
an Award (or additional Awards, as the case may be) under this Plan, subject to
any express contractual rights (set forth in a document other than this Plan) to
the contrary.

 

  9.3

No Employment/Service Contract. Nothing contained in this Plan (or in any other
documents under this Plan or in any Award) shall confer upon any Eligible Person
or other Participant any right to continue in the employ or other service of the
Corporation or one of its Subsidiaries, constitute any contract or agreement of
employment or other service or affect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Corporation or one of
its Subsidiaries to change a person’s compensation or other benefits, or to
terminate his or her

 

8 of 11



--------------------------------------------------------------------------------

 

employment or other service, with or without cause. Nothing in this Section 9.3,
however, is intended to adversely affect any express independent right of such
person under a separate employment or service contract other than an Award
agreement.

 

  9.4 Plan Not Funded. Awards payable under this Plan shall be payable in shares
or from the general assets of the Corporation, and no special or separate
reserve, fund or deposit shall be made to assure payment of such Awards. No
Participant, beneficiary or other person shall have any right, title or interest
in any fund or in any specific asset (including shares of Common Stock, except
as expressly otherwise provided) of the Corporation or one of its Subsidiaries
by reason of any Award hereunder. Neither the provisions of this Plan (or of any
related documents), nor the creation or adoption of this Plan, nor any action
taken pursuant to the provisions of this Plan shall create, or be construed to
create, a trust of any kind or a fiduciary relationship between the Corporation
or one of its Subsidiaries and any Participant, beneficiary or other person. To
the extent that a Participant, beneficiary or other person acquires a right to
receive payment pursuant to any Award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.

 

  9.5 Tax Withholding. Upon any exercise, vesting, or payment of any Award, the
Corporation or one of its Subsidiaries shall have the right at its option to:

 

  (a) require the Participant (or the Participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such Award event or payment; or

 

  (b) deduct from any amount otherwise payable in cash to the Participant (or
the Participant’s personal representative or beneficiary, as the case may be)
the minimum amount of any taxes which the Corporation or one of its Subsidiaries
may be required to withhold with respect to such cash payment.

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 9.1) require or grant (either at the time of
the Award or thereafter) to the Participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law.

 

  9.6 Effective Date, Termination and Suspension, Amendments.

 

  9.6.1 Effective Date. This Plan is effective as of December 7, 2009, the date
of its approval by the Compensation Committee of the Board (the “Effective
Date”). Unless earlier terminated by the Board, this Plan shall terminate at the
close of business on the day before the tenth anniversary of the Effective Date.
After the termination of this Plan either upon such stated expiration date or
its earlier termination by the Board, no additional Awards may be granted under
this Plan, but previously granted Awards (and the authority of the Administrator
with respect thereto, including the authority to amend such Awards) shall remain
outstanding in accordance with their applicable terms and conditions and the
terms and conditions of this Plan.

 

  9.6.2 Board Authorization. The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part. No Awards may
be granted during any period that the Board suspends this Plan.

 

9 of 11



--------------------------------------------------------------------------------

  9.6.3 Stockholder Approval. To the extent then required by applicable law or
any applicable agency or required under the Code to preserve the intended tax
consequences of this plan, or deemed necessary or advisable by the Board, any
amendment to this plan shall be subject to stockholder approval.

 

  9.6.4 Amendments to Awards. Without limiting any other express authority of
the Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on Awards to Participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a Participant, and (subject to
the requirements of Sections 4.2 and 9.6.5) may make other changes to the terms
and conditions of Awards. Any amendment or other action that would constitute a
repricing of an Award is subject to the limitations set forth in Section 4.2.

 

  9.6.5 Limitations on Amendments to Plan and Awards. No amendment, suspension
or termination of this Plan or amendment of any outstanding Award agreement
shall, without written consent of the Participant, affect in any manner
materially adverse to the Participant any rights or benefits of the Participant
or obligations of the Corporation under any Award granted under this Plan prior
to the effective date of such change. Changes, settlements and other actions
contemplated by Section 8 or other provisions of this Plan or any Award shall
not be deemed to constitute changes or amendments for purposes of this
Section 9.6.

 

  9.7 Privileges of Stock Ownership. Except as otherwise expressly authorized by
the Administrator, a Participant shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the Participant. Except as expressly required by Section 8.1 or
otherwise expressly provided by the Administrator, no adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.

 

  9.8 Governing Law; Construction; Severability.

 

  9.8.1 Choice of Law. This Plan, the Awards, all documents evidencing Awards
and all other related documents shall be governed by, and construed in
accordance with the laws of the State of California.

 

  9.8.2 Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.

 

  9.8.3 Plan Construction.

 

  (a) Rule 16b-3. It is the intent of the Corporation that the Awards and
transactions permitted by Awards be interpreted in a manner that, in the case of
Participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the Award,
for exemption from matching liability under Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any Participant for Section 16 consequences of Awards or events
under Awards if an Award or event does not so qualify.

 

  (b) Section 162(m). Agreements may contain any provision designed to ensure
deductability under Section 162(m) of the Code.

 

  9.9 Captions. Captions and headings are given to the sections and subsections
of this Plan solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

 

10 of 11



--------------------------------------------------------------------------------

  9.10 Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Administrator to grant Awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.

 

  9.11 No Corporate Action Restriction. The existence of this Plan, the Award
agreements and the Awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any Subsidiary, or (f) any other corporate act or
proceeding by the Corporation or any Subsidiary. No Participant, beneficiary or
any other person shall have any claim under any Award or Award agreement against
any member of the Board or the Administrator, or the Corporation or any
employees, officers or agents of the Corporation or any Subsidiary, as a result
of any such action.

 

  9.12 Other Company Benefit and Compensation Programs. Payments and other
benefits received by a Participant under an Award made pursuant to this Plan
shall not be deemed a part of a Participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Corporation or any Subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing.
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, Awards or commitments under any other
plans or arrangements of the Corporation or its Subsidiaries.

 

11 of 11